MEMO ENDORSED
                                MARIA COSTANZA BARDUCCI
                                   BARDUCCI LAW FIRM
                                 5 West 19th Street, 10th Floor
                                  New York, New York 10011
                                   Telephone: 212-433-2554
                                     December 27, 2019



 VIA ECF
 The Hon. Judge Katherine Polk Failla
 United States District Judge
 United States District Court
 Southern District of New York
 500 Pearl St.
 New York, NY 10007-1312


        Re:     Carlos Ruiz Florez v. East Side Rest. Group LLC
                Civil Action No.: 1:19-cv-08741-KPF


 Dear Judge Katherine Polk Failla:

          I represent the Plaintiff in the above-referenced matter. On October 15, 2019 this
 Honorable Court issued an order for an Initial Pretrial Conference to be held on January 2, 2020.
 I am writing to inform the Court that on December 4, 2019, Defendant East Side Rest. Group
 LLC was served through the Secretary of the State, Defendant’s time to answer expired on
 December 26, 2019. In light of the foregoing, we respectfully request the Court to adjourn the
 initial conference currently scheduled for January 2, 2020 and allow Defendant time to appear, as
 service may have been delayed by the Holidays. If Defendant does not appear by the second
 week of January, we plan to move for Default.

        I kindly request an adjournment of the Initial Conference for this action for thirty (30)
 day period, adjourning the Conference from January 2, 2020 to February 3, 2020.

        This is the first request for an adjournment of the Initial Conference.

        Thank you for your consideration.

                                               Respectfully Submitted,

                                               BARDUCCI LAW FIRM
                                               s/Maria Costanza Barducci, Esq.
                                               MARIA COSTANZA BARDUCCI, ESQ.

 cc: Via CM/ECF Only
Application GRANTED. The initial pretrial conference
previously scheduled for January 2, 2020 is hereby ADJOURNED
February 3, 2020, at 4:30 p.m.



Dated: December 27, 2019            SO ORDERED.
       New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
